Citation Nr: 1121959	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-25 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disorder, diagnosed as syncope, tachycardia and mitral valve prolapse (MVP) with regurgitation.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include panic disorder, major depressive disorder, and psychosis, not otherwise specified.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

This matter is on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran served on active duty from June 2, 1987 to July 29, 1987.  She also has service in the Army Reserve.  There is also some indication that the Veteran had active service from November 1992 to March 1993.  This second period of active service is listed the November 2008 decision.  

However, there is no evidence in the record indicating service in 1992 or 1993.  Indeed, a review of the record shows that the Veteran was found to be unfit for retention in December 1991.  Additionally, when considering entitlement to nonservice-connected pension, a November 2008 deferred rating decision also concluded that she did not serve during a period of war, which would necessarily include any active service since August 2, 1990.  See 38 C.F.R. § 3.2(i) (2010).  Further, although it was requested on multiple occasions, the Veteran never submitted an official certification of service, such as a DD-214 or other personnel records.  Accordingly, the service dates listed in the November 2008 rating decision notwithstanding, the evidence indicates only one period of active duty service from June to July 1987.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from June to July 1987.  Currently, she is claiming entitlement to service connection for a heart disorder, diagnosed as syncope, tachycardia and mitral valve prolapse, as well as an acquired psychiatric disorder, diagnosed as panic disorder and schizophrenia.   

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  The Board determines that further development is necessary before the merits of the claims may be addressed.

First, regarding her heart disorder, the Veteran's enlistment physical examination in May 1986 is notable for a stated history of pain or pressure in the chest and periods of unconsciousness.  She also indicated that she was hospitalized for chest pains in the past.  Upon examination, the examining physician observed an irregular heartbeat, but determined that it did not disqualify her from service.  

It is well established that a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrated that an injury or disease existed prior thereto.  38 C.F.R. § 3.304(b).  Thus, as an irregular heart beat was noted upon entry into service, service connection is warranted only upon a showing that her heart defect was aggravated by active duty service or that she incurred an unrelated heart disability at that time.  

In this regard, a private physician provided a statement in May 2010, indicating that the Veteran's heart symptoms had worsened immediately following her active duty service.  Indeed, the evidence indicates that she was treated very shortly after active duty for sharp chest pains, although the diagnosis at that time was limited to hyperventilation.  However, beginning in 1997, she began to exhibit signs of inappropriate sinus tachycardia, and she received an implantable cardioverter-defibrillator (ICD) in 2007.  

Reference is also made to treatment records dated in 1995 that trace the Veteran's history of treatment for a MVP to 1987.  The probative value of such findings cannot be ignored.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).

Thus, in view of the private physician's statements in May 2010 along with the medical records suggesting the onset of heart disability in service or shortly thereafter, the Board concludes that an opinion by a VA physician is necessary in order to determine the nature and etiology of her current heart disability.    

The Veteran is also claiming that her psychiatric disorder is attributable to active duty service.  On this matter, the diagnosis of her disorder has not been consistent.  Specifically, while her original psychiatric diagnosis was of a panic disorder, subsequent diagnoses included anxiety attacks and schizophrenia.  

In May 2010, the same private physician referenced above noted that the Veteran's 1987 treatment records indicated a long history of anxiety symptoms.  Based on this evidence, the private physician stated that "these problems would be exacerbated by active duty."  Additionally, although the private physician noted a "long history" of anxiety, it should be pointed out that the enlistment physical examination in 1987 did not note a psychiatric disorder of any sort.  

Therefore, in view of the private physician's opinion concerning the nature and etiology of the Veteran's psychiatric disorder, a VA examination is warranted for this disorder as well.  

Finally, the Board notes that the Paralyzed Veterans of America (PVA) provided statements in support of the Veteran's appeal in March 2010 and April 2011.  A VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) does not appear to be of record.  On remand, a VA Form 21-22 properly appointing the PVA as the Veteran's representative should be associated with the claims file.


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should associate with the claims file any existing VA Form 21-22 which the Veteran may have executed in favor of the PVA.  If no current VA Form 21-22 in favor of the PVA is located, the AMC/RO should clarify, in writing, the Veteran's intentions regarding representation in this appeal, and appropriate documentation should be associated with the claims file.

2.  Contact the Veteran, requesting information regarding any treatment she has received for her heart and psychiatric disorders.  Any outstanding treatment records should be acquired after obtaining the Veteran's authorization.  

Specific attention should be given to any treatment the Veteran may have received prior to her active duty service in 1987 for either of the claimed disorders.  A request should be made to the Edge Regional Medical Center in Troy, Alabama, for records of her hospitalization prior to 1987.  

3.  After the above development is completed, schedule the Veteran for examinations to determine the nature and etiology of any heart or psychiatric disorder.  Separate examinations should be conducted in necessary.  The claims folder and a copy of this remand must be made available to the examiners in conjunction with the examinations.  Any testing deemed necessary should be performed, and pertinent pathology should be noted in the examination report.

Regarding each identified heart disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the disorder had its onset in service or is otherwise etiologically related to the Veteran's active service.  The examiner should also be asked to state whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the irregular heart beat that was documented at the Veteran's enlistment was aggravated by her active service in 1987.  

Regarding any identified psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that this disorder had its onset in service, aggravated by active service, or is otherwise etiologically related to service or event occurring therein.  

The examiners should provide a thorough rationale for their conclusions and confirm that the claims file was available for review.  The examiners are also asked to review the opinions provided by the private physician in May 2010 and state their agreement or disagreement with the opinions therein.  

If the examiners are unable to provide an opinion without resorting to speculation, a reasons and bases should be provided addressing why such an opinion cannot be rendered.  Moreover, if the examiners are unable to obtain the necessary data from his or her examination of the Veteran, an explanation as to why this information was not obtained should be entered into the report.

4.  After any additional notification and/or development that the RO deems necessary is undertaken, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

